DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 34-47 are pending. Claims 34 and 37 were amended in the Reply filed 11/30/2020.  Claims 40-41 remain withdrawn.  Claims 34-39 and 42-47 are presently considered.

Election/Restrictions
Applicant’s election of Fluoropeptide 7 (Example 1, p44, comprising SEQ ID NO: 32, N-terminal Lysine conjugated via the epsilon-chain to 2H,2H,3H,3H-Perfluoroundecanoic acid (C8F17(CH2)2COOH)) in the reply filed on 3/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Following extensive search and examination, the elected species has been deemed free of the prior art, but is not allowable at this time for reasons identified below under 35 USC § 112(a). Specifically, the elected species does not appear to be supported by the originally filed disclosure because SEQ ID NO: 32 lacks an N-terminal lysine in the immunogenic influenza peptide “R” portion of the construct as required by claims 34 and 37 (see, e.g., Spec. filed 11/11/2018 at Fluoropeptide 7 at Example 1, p44, noting that SEQ ID NO: 32 does not comprise an N-terminal lysine in the immunogenic influenza peptide “R” portion).  
Claims 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election without traverse in the reply filed on 3/29/2020.  Reasons for withdrawing claims 40-41 were placed on record in the Action mailed 5/28/2020.
As a courtesy to the Applicant, Examiner has identified allowable subject matter that may or may not fall within the scope of the pending claims.  Specifically, upon review of the search and prosecution histories of parent applications and the resulting patents in US 8,642,531 B2 (Feb 4, 2014; corresponding to Appl. No. 12/201,894), US 9,446,143 B2 (Sep. 20, 2016; corresponding to Appl. No. 14/139,293), and US 10,155,049 B2 (Dec. 18, 2018; corresponding to Appl. No. 15/242,682), the Examiner notes that all species comprising 

    PNG
    media_image1.png
    63
    288
    media_image1.png
    Greyscale
,
wherein Sp is an optional chemical spacer and R is an antigenic influenza peptide that is up to 40 amino acids in length and comprises any one of SEQ ID NOs: 1-65 are free of the prior art for reasons set forth in the parent application (see US10155049 at claims 1-15).  Accordingly, Applicant is advised that such species are free of the prior art for reasons set forth on record in parent applications.  However, it is presently unclear if amended claims 34 and 37 read upon all such species or rather only a subgenus limited to SEQ ID NOs: 20-21, which possess an N-terminal lysine.  
	Claims 34-39 and 42-47 are presently considered.

Information Disclosure Statement
The IDS statements filed 11/30/2020 are acknowledged and presently considered.
Applicant should note that some documents disclosed on the IDS form submitted on 11/30/2020 were not considered since they did not conform to 37 CFR 1.98(b) by providing a Application No. 60/696,481, was filed 6/30/2005; and therefore anything filed in 2004 or beyond should be identified using at least the month and year of publication.
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Instant claims 34 and 37 are independent claims that differ with respect to the preambles.  Claim 34 is representative and is directed to:
Claim 34 (As filed 3/29/2020) A vector-peptide construct comprising: an immunogenic influenza peptide immunogenic influenza peptide comprising a N-terminal lysine, wherein the vector comprises structure CmXn—CyHx-(Sp)-R, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, Sp is an optional chemical spacer moiety, R is the immunogenic influenza peptide covalently linked via [[a]] the N-terminal lysine to the vector and X is selected from a fluorine, chlorine, bromine or iodine; and wherein the immunogenic influenza peptide is up to 40 amino acids in length, comprises one or more CD8+ T cell epitopes and one or more CD4+ T cell epitopes, and is from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2.
The interpretation of this claim scope is discussed below.
	“Comprising” is an open-ended transitional phrase (see, e.g., MPEP § 2111.03(I)), therefore additional elements are not excluded, but it is understood that the “named elements are essential” (id).
	The phrase “for intracellular deliver of the peptide” is understood to be a recitation of an intended or expected result fully satisfied by all embodiments that satisfy the positively recited structural limitations set forth in the body of the claim. 
	The complete vector is understood to have the structure “CmXn—CyHx-(Sp)-R”, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, Sp is an optional chemical spacer moiety, R is the immunogenic influenza peptide, and X is selected from a fluorine, chlorine, bromine or iodine.
	“(Sp)” is identified as an “optional chemical spacer” (emphasis added), and is therefore not an essential part of the claimed invention.  Per MPEP § 2111.04(I), claim scope is not limited 
	“Immunogenic influenza peptide” is not explicitly defined in the originally filed disclosure.  Accordingly, the phrase is given the broadest reasonable interpretation, and is reasonably inferred to literally refer to and encompass any peptide, derived from influenza, that is immunogenic.  The phrase is understood to include SEQ ID NOs: 1-65 (see, e.g., Spec. filed 11/11/2018 at 11 at lines 8-25).  Per the amendments to claim 34 and 37 as filed 11/30/2020, the claim is understood to be limited specifically to “immunogenic influenza peptides” (“R”) satisfying the following structural requirements:
First, it must “compris[] a[n] N-terminal lysine”;
Second, the N-terminal lysine must “covalently link[]” the “immunogenic influenza peptide” to the vector via an optional (Sp) moiety;
Third, the “immunogenic influenza peptide” may only be “up to 40 amino acids in length”;
Fourth, the “immunogenic influenza peptide” must “comprise[] one or more CD8+T cell epitopes and one or more CD4+ T cell epitopes”;
Fifth, the “immunogenic influenza peptide” must be “from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2”.  
Therefore, the “immunogenic” peptide referred to as “immunogenic influenza peptide” within the pending claims must be a complete
SEQ ID NOs: 1-39 correspond to Influenza A, wherein SEQ ID NOs: 1-12 are from PB2, SEQ ID NOs: 13-24 are from PB2, SEQ ID NOs: 25-31 are from PA, SEQ ID NO: 32 is from NP, SEQ ID NOs: 33-37 are from M1, SEQ ID NO: 38 is from NS1, SEQ ID No: 39 is from NS2.
SEQ ID NOs: 40-65 correspond to Influenza B, wherein SEQ ID NOs: 40-49 are from PB2, SEQ ID NOs: 50-55 are from PB1, SEQ ID NOs: 56-58 are from PA, SEQ ID NOs: 59-63 are from NP, SEQ ID NOs: 64-65 are from M1, and zero sequences are provided for NS1 or NS2 for Influenza B.
Therefore, only SEQ ID NOs: 1-39 satisfy the “fifth” requirement.  However, as amended 11/30/2020, claims 34 and 37 explicitly require that the “immunogenic influenza peptide” portion “R” (But not the separate and optional moiety “sp”) must “compris[] a[n] N-terminal lysine”.  This is pertinent because only SEQ ID NOs: 20-21 (FLU-A PB1) actually possess an “N-terminal lysine” within the immunogenic influenza peptide sequence of record.  Accordingly, only two species within the scope of claim 34 were reduced to practice.  Zero examples of sequences derived from PA, NS1, or NS2 possessing an “N-terminal lysine” were disclosed on record.  Critically, the original specification fails to teach or disclose any means of identifying “CD8+ T cell epitopes” or “CD4+ T cell epitopes” comprising a terminal lysine residue.  
	Examiner acknowledges Applicant’s proffered interpretation of “N-terminal lysine” attempting to characterize it as an “exogenous lysine” wherein the “immunogenic peptide” “per se does not necessarily include that lysine” (see, e.g., Reply file 11/30/2020 at 6 at final ¶ to 8 at first partial ¶, 8 at final ¶).  Examiner disagrees because such an interpretation is not consistent with the original written description, the meaning of “immunogenic”, or the structural requirements of the pending claims.  The claim, as presently written, requires that the peptide R (i) immunogenic, (ii) “from an influenza A protein”, and (iii) must comprise “a[n] N-terminal lysine” (see, e.g., instant claims 34 and 37).  Here, no evidence of record shows that the terminal lysine mentioned at page 43 of the Specification (see, e.g., Spec. filed 11/11/2018 at 43 at lines 7-15) is naturally present in “an influenza A protein” or is a recognized portion of an “immunogenic” sequence (see id).  Rather, at best, this disclosure may potentially support an amendment including a non-optional Sp portion of the vector “CmXn—CyHx-(Sp)-R”, wherein Sp is a non-optional Lysine located at the N-terminus of portion “R”.  However, the present claim continues to identify that “Sp” is optional rather than required (see instant claims 34 and 37), and that the recited “N-terminal lysine” must be both “from an Influenza A protein” and “immunogenic” (id.).  An exogenous lysine does not unambiguously satisfy such structural requirements.  Accordingly, Applicant’s proffered interpretation is not persuasive absent evidence that each resulting “R” containing an exogenous lysine is actually “from an Influenza A protein” and that the N-terminal lysine is “immunogenic”.  To date, no such evidence has been placed on record.  Currently, the record suggests that a N-terminal lysine may be a “Sp”, but not a portion of “R”.  Applicant is invited to consider amending the claims to specify that “Sp” is not “optional”, but is instead a required lysine residue linking the vector CmXn—CyHx to the immunogenic influenza A peptide R, and conjugated to the N-terminus of the immunogenic influenza peptide to form constructs of form CmXn—CyHx-(terminal lysine)-R.  Such an interpretation is consistent with the originally filed disclosure.
	Additional claim interpretations are discussed below.

Priority
The earliest Applicable Priority currently on record (8/5/2021) is to GB716992 (filed 8/31/2007), which is acknowledged. 

Claim Objections
Claim 39 is objected to because of the following informalities:  “antigenic” should be “immunogenic”.  Appropriate correction is required.


Withdrawn Claim Rejections
The rejection of claims 34-39 and 42-47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, are withdrawn in view of the amendments filed 11/30/2020, which clarified that the N-terminal lysine is supposed to be a part of the “immunogenic influenza peptide” rather than a non-optional “Sp” linker.

New or Revised Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-39 and 42-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicable legal standards for determining written description are discussed at MPEP § 2163, and the methodology for determining adequacy of an original disclosure is specifically discussed at MPEP § 2163(II). 
Claim Scope
Claims 34 and 37 are independent.  Claim 34 is representative of the pending claim scope and is directed to:
Claim 34 (As filed 3/29/2020) A vector-peptide construct comprising: an immunogenic influenza peptide immunogenic influenza peptide comprising a N-terminal lysine, wherein the vector comprises structure CmXn—CyHx-(Sp)-R, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, Sp is an optional chemical spacer moiety, R is the immunogenic influenza peptide covalently linked via [[a]] the N-terminal lysine to the vector and X is selected from a fluorine, chlorine, bromine or iodine; and wherein the immunogenic influenza peptide is up to 40 amino acids in length, comprises one or more CD8+ T cell epitopes and one or more CD4+ T cell epitopes, and is from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2.
The interpretation of the pending claim language has been set forth in a separate section entitled “Claim Interpretation” above, and that discussion is incorporated into the instant rejection.
	Notably, different portions of the claimed CmXn—CyHx-(Sp)-R constructs require different functional limitations.  Specifically, “R” must be a “immunogenic” and be identifiable as “influenza peptide[s]” (i.e. native sequences of an influenza protein- see, e.g., Spec. filed R” excludes non-native sequences or sequences that are not immunogenic.  In contrast, “Sp” may be peptidic (see, e.g., Spec. filed 11/11/2018 at 15 at lines 19-22).  Accordingly, attempts to conflate the structures of “R” and “Sp” supported by the originally filed disclosure raise written description issues under 35 USC §112.
Claims 34 and 37, as amended in the response filed 11/30/2020 do not literally appear in the originally filed disclosure. 
Pertinent Issues
It is prima facie unclear what actual structures are included or excluded by claims 34 and 37.   It is prima facie unknown what structures within the scope of amended claims 34 and 37 satisfy the functional requirement to be “immunogenic” and to “comprise[] one or more CD8+T cell epitopes and one or more CD4+ T cell epitopes” (see discussion below).  This issue is pertinent because the courts have stated “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  Therefore, it is unclear what structures are actually encompassed by the pending claims, because the claim language is ill-defined and the claim scope does not appear to correspond to any examples of record.  
Additionally, the originally filed disclosure does not literally recite instant claims 34 or 37, which appear to constitute new matter, because the originally filed disclosure fails disclose the claimed invention as an integrated whole (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”), in a manner equivalent in scope as set forth in the instantly pending claims (e.g., no N-terminal lysine containing immunogenic influenza A peptide sequences comprising an N-terminal lysine and derived from PA, NS1, or NS2 are disclosed or explicitly discussed on record).
Reduction to Practice
Although the original disclosure reduces to practice eight fluoropeptides (see, e.g., Spec. filed 11/11/2018 at 42-44), from among these eight examples only Fluropeptide 6 (SEQ ID NO: 20) is identified as having an N-terminal lysine moiety in the native antigen peptide portion “R” (see, e.g., Spec. filed 11/11/2018 at 42-44).  
Although the Specification discloses a methodology appearing to involve a non-optional sp linker consisting of a lysine (see, e.g., Spec. at 42-43 at bridging ¶), this methodology does not facilitate the identification of any “immunogenic influenza peptide” that are either naturally “from an influenza A protein”, inherently “immunogenic”, or that also comprise an N-terminal lysine in the immunogenic “R” sequence.  Notably, the originally-elected species of Fluoropeptide 7 in the reply filed on 3/29/2020, does not actually appear to be disclosed on record since the immunogenic influenza peptide “R” for SEQ ID NO: 32 lacks an N-terminal lysine.  
The only species that is unambiguously within the scope of instant claims 34 and 37 as amended 11/30/2020 and was also actually reduced to practice was Fluropeptide 6 (SEQ ID NO: 20), which has an immunogenic influenza peptide with an N-terminal lysine moiety as Sp consisting of a lysine (see, e.g., Spec. at 42-43 at bridging ¶).
Regarding additional discussion of embodiments, the original disclosure reduces to practice zero examples of  vector-peptide constructs within the scope of claims 34 or 37 having the structure CmXn—CyHx-(Sp)-R, wherein “X” is chlorine, bromine, or iodine; or vector-peptide constructs within the scope of claims 34 or 37 having the structure CmXn—CyHx-(Sp)-R, wherein m, n, y, and x are anything other than 8, F17, 2, and 4, respectively (see, e.g., Spec. filed 11/11/2018 at 42-43).  In view of the amendments and response filed 11/30/2020, it is noted that zero structures lacking an “Sp” of lysine appear to have been reduced to practice, suggesting “Sp” is not optional, but required.
	Regarding discussions of sequences: “Immunogenic influenza peptide” is not explicitly defined in the originally filed disclosure.  Accordingly, the phrase is given the broadest reasonable interpretation, and is reasonably inferred to literally refer to and encompass any peptide, derived from influenza, that is immunogenic.  The phrase is understood to include SEQ ID NOs: 1-65 (see, e.g., Spec. filed 11/11/2018 at 11 at lines 8-25).  Per the amendments to claim 34 and 37 as filed 11/30/2020, the claim is understood to be limited specifically to “immunogenic influenza peptides” (“R”) satisfying the following structural requirements:
First, it must “compris[] a[n] N-terminal lysine”;
Second, the N-terminal lysine must “covalently link[]” the “immunogenic influenza peptide” to the vector via an optional (Sp) moiety;
Third
Fourth, the “immunogenic influenza peptide” must “comprise[] one or more CD8+T cell epitopes and one or more CD4+ T cell epitopes”;
Fifth, the “immunogenic influenza peptide” must be “from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2”.  
Therefore, the “immunogenic” peptide referred to as “immunogenic influenza peptide” within the pending claims must be a complete sequence “from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2”1, that “comprises one or more CD8+T cell epitopes and one or more CD4+ T cell epitopes”, and now must “compris[] a[n] N-terminal lysine”.  Critically, the originally filed disclosure discloses only SEQ ID NOs: 1-65, wherein:  
SEQ ID NOs: 1-39 correspond to Influenza A, wherein SEQ ID NOs: 1-12 are from PB2, SEQ ID NOs: 13-24 are from PB2, SEQ ID NOs: 25-31 are from PA, SEQ ID NO: 32 is from NP, SEQ ID NOs: 33-37 are from M1, SEQ ID NO: 38 is from NS1, SEQ ID No: 39 is from NS2.
SEQ ID NOs: 40-65 correspond to Influenza B, wherein SEQ ID NOs: 40-49 are from PB2, SEQ ID NOs: 50-55 are from PB1, SEQ ID NOs: 56-58 are from PA, SEQ ID NOs: 59-63 are from NP, SEQ ID NOs: 64-65 are from M1, and zero sequences are provided for NS1 or NS2 for Influenza B.
Therefore, only SEQ ID NOs: 1-39 satisfy the “fifth” requirement.  However, as amended 11/30/2020, claims 34 and 37 explicitly require that the “immunogenic influenza peptide” portion “R” (But not the separate and optional moiety “sp”) must “compris[] a[n] N-terminal lysine”.  This is pertinent because only SEQ ID NOs: 20-21 (FLU-A PB1) actually possess an N-terminal lysine” within the immunogenic influenza peptide sequence of record.  Accordingly, only two species within the scope of claims 34 or 37 were reduced to practice.  
Zero examples of sequences derived from PA, NS1, or NS2 possessing a “terminal lysine” were disclosed on record.  Critically, the original specification fails to teach or disclose any means of identifying “CD8+ T cell epitopes” or “CD4+ T cell epitopes” comprising a terminal lysine residue.  
	Therefore, in consideration of the record as a whole, the originally filed disclosure evidences actual reduction to practice of Fluropeptide 6 (SEQ ID NO: 20), and reasonably only identifies two sequences (SEQ ID NOs: 20 and 21), which correspond to “immunogenic influenza peptides” satisfying the structural requirements enumerated above (e.g., five structural requirements).
	These disclosed species have been evaluated herein with regard to whether or not these limited species are representative of the instantly claimed genus and commensurate in scope with the requirements of 35 USC § 112.  Specifically, MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In this case, the claims encompass a vast and highly varied genus of vector-peptide constructs, but 
(i) only one embodiment was actually reduced to practice, 
(ii) at best, only two sequences reading upon the claim and having an N-terminal lysine as required by amended claims 34 and 37 were even described in the originally filed disclosure, 
(iii) zero examples of  vector-peptide constructs within the scope of claims 34 or 37 having the structure CmXn—CyHx-(Sp)-R, wherein “X” is chlorine, bromine, or iodine were reduced to practice; 
(iv) zero examples of vector-peptide constructs within the scope of claims 34 or 37 having the structure CmXn—CyHx-(Sp)-R, wherein m, n, y, and x are anything other than 8, F17, 2, and 4, respectively (see, e.g., Spec. filed 11/11/2018 at 42-43) were reduced to practice; 
(v) zero examples of any vector-peptide constructs lacking a non-optional Sp of lysine were discussed or disclosed on record; and 
(vi) zero examples of any “immunogenic influenza peptides” having an N-terminal lysine and comprising one or more CD8+ T cell epitopes or CD4+ T cell epitopes from an Influenza A protein selected from PB2, PA, NP, M1, NS1 or NS2 were reduced to practice or otherwise unambiguously exemplified on record.  
Accordingly, the pertinent issue is whether or not the disclosure of the single Fluropeptide 6 (SEQ ID NO: 20) and the disclosure of SEQ ID NOs: 20-21 are reasonably representative of the full scope of claims 34 and 37, as presently claimed. Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618. Similarly, the disclosure of (i) the single species of Fluropeptide 6, (ii) the two sequences of SEQ ID NOs: 20-21, (iii) zero examples of  vector-peptide constructs within the scope of claims 34 or 37 having the structure CmXn—CyHx-(Sp)-R, wherein “X” is chlorine, bromine, or iodine were reduced to practice; (iv) zero examples of vector-peptide constructs within the scope of claims 34 or 37 having the structure CmXn—CyHx-anything other than 8, F17, 2, and 4, respectively (see, e.g., Spec. filed 11/11/2018 at 42-43); (v) zero examples of any immunogenic ingluenza peptides having an N-terminal lysine and comprising one or more CD8+ T cell epitopes or CD4+ T cell epitopes from an Influenza A protein selected from PB2, PA, NP, M1, NS1 or NS2; and (vi) zero examples of any vector-peptide constructs lacking a non-optional Sp of lysine were discussed or disclosed on record; and cannot be reasonably said to provide sufficient disclosure to satisfy the written description requirement for the instantly claimed genus.
Identifying characteristics of the genus
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Therefore, it is pertinent to ask basic structure/function questions, such as “what is the final structure of a vector-peptide construct as recited at instant claim 34?” It is noted that the original disclosure fails to actually disclose any images, figures, or chemical structures that show the full structure of any complete species of vector-peptide construct at all (including such constructs within the scope of claims 34 and 37, or not).  Rather, at best, the disclosure appears to disclose piecemeal structures that are all fragments of the final, undisclosed product (i.e., “R” of SEQ ID NOs: 1-65 is disclosed, the exact species of C8F17—C2H4 is disclosed, but an entire structure simultaneously showing an unambiguous structure with all bonds and chemical moieties together is absent from the original disclosure).  The failure to actually show any pending claims 34-47 do not literally appear in the originally filed disclosure and therefore the claims most be supported implicitly or inherently by the original disclosure in order to not constitute new matter.  However, the closest implicit or inherent support appears at pages 42-44 of the Specification (see, e.g., Spec. filed 11/11/2018 at 42-44), because this is the only supporting disclosure regarding an “N-terminal Lysinyl residue” (see id.).
The disclosure at pages 42-44 of the Specification is, at best, ambiguous; the disclosure is either limited to only N-terminal lysine containing sequences SEQ ID NOs: 20-21 or else the recited N-terminal lysinyl moiety corresponds to a non-optional “Sp” moiety present in all synthesized species rather than to portion of an “R” moiety (see, e.g., Spec. filed 11/11/2018 at 42-44).  Following a review of the disclosure at pages 42-44 of the original disclosure, it is clear that the “native peptides” correspond to the “immunogenic influenza peptides” of R (see id).  Per amended claim 1, “R” sequences must be “immunogenic” and art-recognized as “influenza peptide[s]” (i.e., native sequences naturally found in “influenza” proteins).  However, instant SEQ ID NOs: 1, 4, 17, etc., when appended at the N-terminus with an additional lysine, do not correspond to native “influenza peptide[s]”.  Accordingly, upon a full review of pages 42-44 of the originally filed disclosure, it is reasonably understood and inferred that the “N-terminal lysinyl residue” corresponds to a chemical spacer moiety “Sp”, which would imply that the N-terminal lysine is not present in the native “influenza peptide” sequence, and does not correspond to an immunogenic epitope within the native “influenza peptide” sequence, but instead merely CmXn—CyHx to the immunogenic influenza peptide “R” (see, e.g., Spec. filed 11/11/2018 at 42-44). 
However, the amended claims as filed 11/30/2020 do not identify or refer to an lysine residue as the “Sp” moiety, but rather require that the N-terminal lysine is a portion of the functionally limited “R” moiety.  Therefore, per MPEP § 2111, the pending claims are directed to a genus that literally requires that the “terminal lysine” be present in the immunogenic influenza peptide “R” exactly as recited in the claim.  This is reasonable because the pending claims identify “Sp” only as an optional linker and do not identify or require that “Sp” is a lysine.  Therefore, in view of pages 42-44 of the original disclosure, only the single embodiment of Fluoropeptide 6 appears to satisfy the pending claim scope.  
This is problematic because it is prima facie unclear how to find, a priori, immunogenic influenza peptide “R” sequences within the scope of the pending claims, which comprise native “influenza peptide[s]” that simultaneously (i) contain an N-terminal lysine, (ii) also “comprise one or more CD8+ T cell epitopes and one or more CD4+ T cell epitopes”, (iii) also range up to only 40 amino acids in length, and (iv) are “from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2”.   On record, zero examples of any immunogenic ingluenza peptides having an N-terminal lysine and comprising one or more CD8+ T cell epitopes or CD4+ T cell epitopes from an Influenza A protein selected from PB2, PA, NP, M1, NS1 or NS2 was provided or even discussed.  It is unclear if any sequences satisfying the newly amended limitations of instant claims 34 and 37 regarding such proteins even exist.
This raises an additional question regarding basic structure/function issues pertinent to the claimed invention, namely, “how does an artisan identify, a priori, an immunogenic influenza peptide having a terminal lysine, wherein the peptide also comprises one or more CD8+ and/or CD4+ T cell epitopes?”  Although the Specification discusses epitopes generally, the Specification fails to specifically discuss any specific methodology for identifying immunogenic influenza peptides that possess terminal lysine and also comprise such epitopes, as required by instant claims 34 and 37.  Notably, silence regarding an essential claimed feature does not reasonably evidence or suggest possession of such features commensurate in scope with the requirements of 35 USC § 112, because an artisan would not reasonably conclude Applicant possessed something that Applicant failed to actually discuss.  Furthermore, this disclosure appears to amount to a “reach through”, wherein the language attempts to encompass a genus of unknown size, yet undiscovered and undescribed, that Applicant has not reasonably or specifically described in a manner that would evidence possession.
Accordingly, in the absence of a reduction to practice of a representative number of species, and in the absence of sufficient disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, it cannot be reasonably concluded that the original disclosure provides written description support sufficient to show the applicant was in possession of the full scope of the amended claimed genera.  Rather, the description in the specification appears inconsistent and/or incomplete with the instantly amended claim scope (see, e.g., Spec. filed 11/11/2018 at 42-44; see esp. id. at 43 at lines 25-30).  Furthermore, zero discussion inherently or implicitly supporting the full scope of claims 34 and 37 appears on record.
Level of Skill and Predictability in the Art
Although the level of skill in the art is high, the predictability in the vaccine arts is low due to the complexity of biological systems and differences between different organisms and potential for adverse interactions, such as unintended epitope recognition in a native host protein. a priori, and in the absence of any guidance, immunogenic influenza A peptides having an N-terminal lysine as claimed, wherein the peptide also comprises one or more CD8+ and/or CD4+ T cell epitopes in a protein selected from PB2, PA, NP, M1, NS1 or NS2, because zero examples were disclosed on record.  Zero examples and zero pertinent discussion in the original disclosure is insufficient to identify functional embodiments of the broad and highly varied genus as claimed.  
Furthermore, the courts have stated “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods” (see University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004)). Here, the originally filed disclosure fails to provide any means of identifying, a priori, influenza A protein sequences from PB2, PA, NP, M1, NS1 or NS2 that satisfy the amended claim scope, and it is prima facie unknown on the record if such sequences even exist.  Therefore, an artisan would not know how to identify, a priori, the full scope of immunogenic influenza peptides having an N-terminal lysine wherein the peptide is 40 or fewer amino acids in length and also comprises one or more CD8+ and/or CD4+ T cell epitopes as instantly claimed, because the original disclosure provides no specific guidance on the matter except for the disclosure of SEQ ID NOs: 20-21, (which are presumed to satisfy the sequence requirements at claims 34 and 37).
Accordingly, in the absence of sufficient structure/function teachings regarding the “R” portion of the claimed constructs, an artisan would not reasonably conclude that Applicant 
To the contrary, in the absence of a representative number of examples of fully functional embodiments, clearly within the scope of instant claims 34 and 37, an artisan would reasonably conclude that Applicant did not possess any embodiments other than those explicitly taught or reduced to practice on record (i.e., the single species of Fluropeptide 6, wherein the “R” within Fluropeptide could be substituted for either SEQ ID NO: 20 or 21) (see, e.g., Spec. filed 11/11/2018 at 42-43).  However, an artisan would not reasonably conclude Applicant possessed any species within the scope of claims 34 or 37 requiring “R” to be an unknown, undisclosed, and potentially non-existent “immunogenic influenza peptide comprising a N-terminal lysine”, up to 40 amino acids in length, and comprising one or more CD8+ T cell epitopes and one or more CD4+ T cell epitopes from an Influenza A protein selected from PB2, PA, NP, M1, NS1 or NS2.
In addition, the amended claims filed 11/30/2020 do not appear to be literally, inherently, or implicitly supported by the originally filed disclosure (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).  The “R” and “Sp” portions of the claimed constructs have different function/structure limitations.
Conclusion
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789). Likewise, in the instant case, the Applicants have claimed a broad and highly varied genus potentially encompassing trillions of species of “vector-peptide constructs”, but have failed to identify any literal, inherent, or implicit support commensurate in scope with the claims sufficient to evidence possession of the genus as required by 35 USC 112.  Rather, the only description of the claimed genus appears at claims 34 and 37 as amended on 3/29/2020 and 11/30/2020, but these subsequently-filed claim sets do not reasonably correspond (literally, implicitly, or inherently) to any genus set forth in the originally filed disclosure. Therefore, in the absence of additional guidance, written description, and clarification, it is unknown (i) what the exact scope of pending claims 34 and 37 actually are, (ii) what exact structures are included or excluded by claims 34 and 37, or (iii) whether claims 34 and 37 are limited to only the one or two exact species of Fluropeptide 6, wherein the “R” within Fluropeptide could be substituted for either SEQ ID NO: 20 or 21, or instead if claims 34 and 37 may hypothetically encompass trillions of distinct species of vector-peptides having unknown structures.  Furthermore, claims 34 and 37 constitute new matter unsupported by literally, implicit, or inherent disclosures in the originally filed specification.

Accordingly, claims 34-39 and 42-47 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-39 and 42-47 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-18, and 31 of U.S. Patent No. 8642531 B2 (cited in previous 
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  For purposes of examination, instant claims 34-39 and 42-47 are reasonably inferred to read upon structures of form “CmXn—CyHx-(Sp)-R”, wherein m=3 to 30; n<=2m+l; y=0 to 15; x<=2y; (m+y)=3 to 30; Sp is an optional chemical spacer moiety; X is selected from a fluorine, chlorine, bromine or iodine; and R is the N-terminal lysine comprising immunogenic influenza peptide of KKKSYINKTGTFEFT‌SFFYRYGFV‌ANFS‌ME‌LPSFG (instant SEQ ID NO: 20).  Additional claim interpretations are set forth below.
Claims 1-6, 8-21, and 31 of US’531 are reasonably understood to read upon at least the structure of “CmFn—CyHx-(Sp)-R”, wherein m=3 to 30; n<=2m+l; y=0 to 15; x<=2y; (m+y)=3 to 30; Sp is an optional chemical spacer moiety; and R “is a peptide consisting of SEQ ID NO: . . . .20” (compare US’531 at claims 1-6, 8, and 31 with instant claims 34-39 and 42-44); as well as methods of administering the same compounds to mammals, birds or humans (compare US’531 at claims 9-16 with instant claims 45-46); and as well as methods of preparing prophylactic or therapeutic pharmaceutical compositions comprising the same compounds (compare US’531 at claims 17-18 with instant claim 47).
Therefore, although the claims at issue are not identical, they are not patentably distinct from instant claims 34-39 and 42-47, because both claim sets encompass the same species of compounds, namely the compounds wherein R is SEQ ID NO: 20 (i.e., KKKSYINKTGTFEFT‌SFFYRYGFV‌ANFS‌ME‌LPSFG in the primary references and instant case).
Accordingly, amended claims 34-39 and 42-47 are rejected.


Claims 34-39 and 42-47 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of U.S. Patent No. 9446143 B2 (cited in previous action). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  For purposes of examination, instant claims 34-39 and 42-47 are reasonably inferred to read upon structures of form “CmXn—CyHx-(Sp)-R”, wherein m=3 to 30; n<=2m+l; y=0 to 15; x<=2y; (m+y)=3 to 30; Sp is an optional chemical spacer moiety; X is selected from a fluorine, chlorine, bromine or iodine; and R is the N-terminal lysine comprising immunogenic influenza peptide of KKKSYINKTGTFEFT‌SFFYRYGFV‌ANFS‌ME‌LPSFG (instant SEQ ID NO: 20).  Additional claim interpretations are set forth below.
Claims 1-2 and 4-10 of US’143 are reasonably understood to read upon at least the structure of “CmFn—CyHx-(Sp)-R”, wherein m=3 to 30; n<=2m+l; y=0 to 15; x<=2y; (m+y)=3 to 30; Sp is an optional chemical spacer moiety; and R “is a peptide consisting of SEQ ID NO: . . . .20” (compare US’143 at claims 1-2 and 4-7 with instant claims 34-39 and 42-44); as well as methods of administering the same compounds to mammals, birds or humans (compare US’143 at claims 8-9 with instant claims 45-46); and as well as methods of preparing prophylactic or therapeutic pharmaceutical compositions comprising the same compounds (compare US’143 at claim 10 with instant claim 47).
Therefore, although the claims at issue are not identical, they are not patentably distinct from instant claims 34-39 and 42-47, because both claim sets encompass the same species of compounds, namely the compounds wherein R is SEQ ID NO: 20 (i.e., KKKSYINKTGTFEFT‌SFFYRYGFV‌ANFS‌ME‌LPSFG in the primary references and instant case).



Claims 34-39 and 42-47 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-15 of U.S. Patent No. 10155049 B2 (cited in previous action). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  For purposes of examination, instant claims 34-39 and 42-47 are reasonably inferred to read upon structures of form “CmXn—CyHx-(Sp)-R”, wherein m=3 to 30; n<=2m+l; y=0 to 15; x<=2y; (m+y)=3 to 30; Sp is an optional chemical spacer moiety; X is selected from a fluorine, chlorine, bromine or iodine; and R is the N-terminal lysine comprising immunogenic influenza peptide of KKKSYINKTGTFEFT‌SFFYRYGFV‌ANFS‌ME‌LPSFG (instant SEQ ID NO: 20).  Additional claim interpretations are set forth below.
Claims 1-7 and 10-15 of US’049 are reasonably understood to read upon at least the structure of “CmFn—CyHx-(Sp)-R”, wherein m=3 to 30; n<=2m+l; y=0 to 15; x<=2y; (m+y)=3 to 30; Sp is an optional chemical spacer moiety; and R “is a peptide consisting of SEQ ID NO: . . . .20” (compare US’049 at claims 1-7 with instant claims 34-39 and 42-44); as well as methods of administering the same compounds to mammals, birds or humans (compare US’049 at claims 13-14 with instant claims 45-46); and as well as methods of preparing prophylactic or therapeutic pharmaceutical compositions comprising the same compounds (compare US’049 at claim 15 with instant claim 47).
i.e., KKKSYINKTGTFEFT‌SFFYRYGFV‌ANFS‌ME‌LPSFG in the primary references and instant case).
Accordingly, amended claims 34-39 and 42-47 are rejected.


Response to Arguments
Applicant’s arguments with respect to claims 34-39 and 42-47 as filed 11/30/2020 have been considered but are substantially rendered moot in view of the new or revised grounds of rejection addressing the amended claim scope as filed 11/30/2020.  Applicable arguments have been fully addressed but deemed non-persuasive for the reasons discussed below.
The Applicant’s proffered interpretation of “R”, which is identified in the amended claims filed 11/30/2020 as an “immunogenic influenza peptide comprising a[n] N-terminal lysine” is not persuasive (see, e.g., Reply field 11/30/2020 at 6-8 at § Election/Restrictions, 8 at § Claim Interpretation, 11 at 1st full ¶, 12 at 3rd full ¶, 12 at final ¶).  The basis for the Applicant’s position is addressed below. 
Arguments premised upon speculation or conjecture in the absence of evidence
As an initial matter, Applicant’s repeated reliance upon what they personally “believe” to be true in the instant case, in the complete absence of objective supporting evidence, is not persuasive.  Such arguments amounts to mere conjecture, speculation, and/or arguments of counsel.  Specifically, the following statements repeating a belief in a conclusory statement unsupported by objective evidence are not persuasive:

(see, e.g., Reply field 11/30/2020 at 8 at § Claim Interpretation);
The Applicant believes those of ordinary skill in the art would understand such replacements to be routine to those of ordinary skill in the art and that additional details regarding how exactly this could be accomplished and/or working examples are not necessary to comply with the written description requirements . . . 
(see, e.g., Reply field 11/30/2020 at 11-12 at bridging ¶);
The Applicant believes those of ordinary skill in the art would understand the formula is in fact properly described, and that the manufacture of such derivatives would be routine to those of ordinary skill in the art and that additional details regarding how exactly this could be accomplished and/or working examples are not necessary to comply with the written description requirements of § 112, first paragraph. 
(see, e.g., Reply field 11/30/2020 at 12 at 1st full ¶);
...the Applicant believes those of ordinary skill in the art would understand that the immunogenic peptides per se do not necessarily need to terminate in a lysine residue in their native forms. 
(see, e.g., Reply field 11/30/2020 at 12 at 3rd full ¶);
The Applicant believes the instant specification does in fact show “possession of the claimed invention by describing the claimed invention with all of its limitations” and “clearly convey the information that an applicant has invented the subject matter which is claimed” as required by § 112, first paragraph (MPEP 2163). 
(see, e.g., Reply field 11/30/2020 at 12 at final ¶);
The arguments of counsel cannot take the place of factually supported object evidence in the record (see, e.g., In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); see also In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)).  If Applicant meant such statements to imply or suggest an opinion of an expert on record, this is not persuasive in the absence of actual proof (see, e.g., MPEP § 716.01(a), (c)). In the instant case, mere conclusory statements presented in the absence of objective supporting evidence is understood to be arguments of counsel unsupported by objective evidence.
Factually Incorrect Statements
	It is the Examiner’s understanding that the Applicant’s argument recites multiple factually incorrect statements, which are discussed below. First, Applicant alleges:
At the bottom of p. 43, the specification describes “[t]he sequences of the influenza peptide portions of the constructs” in which only SEQ ID NO. 1 includes a “native” N-terminal lysine. 
(see, e.g., Reply field 11/30/2020 at 7 at final ¶);
However, SEQ ID NO: 1 comprises an N-terminal Histidine and lacks an N-terminal lysine (see, e.g., instant SEQ ID NO: 1). Rather, SEQ ID NO: 20 as shown at page 44 is the only construct reduced to practice comprising an N-terminal lysine (see, e.g., Spec. at 44 at Fluoropeptide 6, SEQ ID NO: 20).  Second, Applicant alleges:
The Applicant believes those of ordinary skill in the art would understand that the “immunogenic peptide” of the claims is one to which the N-terminal lysine has been added, and that claims 34 and 37 read upon all of SEQ ID numbers 1-65, not just those that “possess an N-terminal lysine” in their native form. 
(see, e.g., Reply field 11/30/2020 at 7 at 1st full ¶, emphasis added);
However, claims 34 and 37 are limited to an immunogenic influenza peptide “from an Influenza A protein”, and only SEQ ID NOs: 1-39 are actually directed to influenza A protein sequences.  Therefore, it is prima facie unknown how Applicant is interpreting “influenza A protein” to also include SEQ ID NOs: 40-65.  Third, Applicant states
In addition, the Applicant notes that claims 34 and 37 have been amended to clarify that the immunogenic peptide per se does not necessarily need to terminate in a lysine residue in its native form
(see, e.g., Reply field 11/30/2020 at 11 at 1st full ¶, emphasis added);
This is incorrect.  In fact, the claims have been amended to recite and require that the immunogenic influenza peptide (“R”) must comprise an N-terminal lysine (see instant claims 34 and 37).  Therefore, the exact opposite of this statement is true, namely that claims 34 and 37 have been amended to clarify that the immunogenic peptide necessarily needs to terminate at the In sum, erroneous and factually incorrect statements are not persuasive because such statements fail to rebut the determinations of record with objectively supported evidence.
Unclaimed Limitations and Attempts to Redefine Terms
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Specifically, amended claims 34 and 37 as filed 11/30/2020 require 
an immunogenic influenza peptide . . . comprising a N-terminal lysine, wherein . . . the immunogenic influenza peptide is up to 40 amino acids in length, comprises one or more CD8+ T cell epitopes and one or more CD4+ T cell epitopes, and is from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2.
As noted in the claim interpretation section, the amended phrase “immunogenic influenza peptide” is understood to require that the immunogenic influenza peptide “R” is both “immunogenic” and native to “influenza” (see claim interpretation section, incorporated herein).  However, Applicant appears to ignore these limitations:
Regarding the terminal lysine, the Applicant believes those of ordinary skill in the art would understand from the claims and specification that the immunogenic peptide per se does not necessarily include that lysine. 
(see, e.g., Reply field 11/30/2020 at 7 at 1st full ¶);
....the Applicant believes those of ordinary skill in the art would understand from the specification that the “immunogenic peptide” of the claims may or may not itself include a terminal lysine (i.e., the native peptide) but that an exogenous lysine is added to the immunogenic peptide during synthesis and prior to coupling to the fluorocarbon chain.... 
(see, e.g., Reply field 11/30/2020 at 7 at 1st full ¶);
Such statements are inconsistent with the invention as actually claimed, which explicitly recites and requires that the “immunogenic” peptide include an N-terminal lysine (compare id. with instant claims 34 and 37).  No specialized definition on record redefines the term “immunogenic” in a manner consistent with such a statement.  Accordingly, such inconsistent claimed invention does not recite nor allow for an “exogenous lysine . . added to the immunogenic peptide” (see, e.g., Reply field 11/30/2020 at 7 at 1st full ¶), but instead requires a “an immunogenic influenza peptide . . . comprising a N-terminal lysine” (see claims 34 and 37), which means that the “N-terminal lysine” is not exogenous, but must be located in the native “influenza peptide” sequence.  Any interpretation equating an exogenous lysine with an endogenous lysine present in an “immunogenic influenza peptide” is not consonant with both the claimed invention and originally filed description.  Notably, Applicant attempts to redefine the phrase “immunogenic peptide”:
The Applicant believes those of ordinary skill in the art would understand that the “immunogenic peptide” of the claims is one to which the N-terminal lysine has been added, and that claims 34 and 37 read upon all of SEQ ID numbers 1-65, not just those that “possess an N-terminal lysine” in their native form. 
(see, e.g., Reply field 11/30/2020 at 7 at 1st full ¶);
However, this definition is absent from the originally filed disclosure and no objective evidence explaining why or how an artisan would arrive at such an understanding is provided.  Furthermore, it is prima facie unclear why an artisan would reinterpret each of SEQ ID NOs: 1-65 to have a different sequence and N-terminus than actually disclosed and reported on record.  Furthermore, SEQ ID NOs: 1-65 pertain to native immunogenic sequences, whereas zero evidence of record suggests that such sequences further appended to an N-terminal lysine would correspond to any native immunogenic sequence.  Additionally, claims 34 and 37 do not actually claim or recite SEQ ID NOs: 1-65, especially since influenza B sequences such as SEQ ID NOs: 40-65 appear to be prima facie excluded from the pending claim scope. In sum, all arguments requiring an artisan to alter, expand, or completely redefine the meaning of “immunogenic In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Reliance upon Pages 42-43 of the Original Disclosure
	It is the Examiner’s understanding that Applicant has attempted to justify the inclusion of an “immunogenic influenza peptide comprising a[n] N-terminal lysine” in view of the brief description of an exogenous N-terminal lysine described at pages 42-43 of the originally filed disclosure (see, e.g., Reply field 11/30/2020 at 8 at § Claim Interpretation, 11 at 1st full ¶, 12 at 3rd full ¶).  This argument has been fully considered, but the Examiner notes that Applicant’s explanations and attempt to reconcile conflicting disclosures by redefining terminology is not persuasive.  In view of the originally filed disclosures and amended claim scope, the admittedly exogenous lysine (see id. at 7 at final ¶, 8 at final ¶, 9 at final ¶, 10 at 1st partial ¶) cannot be reasonably said to be an “immunogenic influenza peptide” because zero evidence of record suggests it is “immunogenic” or that it originates in an “influenza peptide” sequence.  Rather, the originally filed disclosure fairly identifies that each of SEQ ID NOs: 1-65 is an “immunogenic influenza peptide”, that each of SEQ ID NOs: 1-39 is an “immunogenic influenza A peptide”, and that only SEQ ID NOs: 20-21 are actually “immunogenic influenza peptides . . . from an Influenza A protein” as required by instantly amended claims 34 and 37.  This raises a critical question, namely “is it possible to reconcile the disclosure at pages 42-44 of the original disclosure regarding an exogenous lysine while limiting the interpretation of R to only SEQ ID NOs: 1-65?” The answer is yes.  The original disclosure may be reconciled wherein R is an 
CmXn—CyHx-(Lysine Linker)-[one of SEQ ID NOs: 1-65]
This interpretation does not require redefining “immunogenic influenza peptide”, but instead is understood to merely require that “Sp” be present, and be a lysine residue.  This is critical because (i) “Sp” is required rather than “optional” as presently claimed, (ii) “Sp” is not subject to the same structure/function limitations as “R”, (iii) “Sp” is identified as including peptidic strucutures.  Notably, the Examiner’s interpretation is consistent with all data and definitions presented in the originally filed disclosure without need to redefine native sequences as including exogenous lysines. Accordingly, Applicant’s arguments have been fully considered but not found persuasive for at least the reasons set forth in the instant section and preceding sections.  The disclosure relied upon by the Applicant is fairly understood to recite and refer to constructs containing an Sp spacing moiety of lysine.
Attempts to dismiss claimed invention as a whole
	It is the Examiner’s understanding that Applicant is attempting to dismiss arguments pertaining to the claimed invention as a whole; namely, Applicant does not dispute that zero examples of X as anything but fluorine was reduced to practice or that zero examples of any m, n, y, or x as anything other than 8 was reduced to practice (see, e.g., Reply field 11/30/2020 at 8 at § Claim Interpretation, 11 at 2nd full ¶ to 12 at 1st full ¶), but instead attempts to dismiss such lack of teachings by simply referring to such differences as “relatively minor modifications” and “routine to those of ordinary skill in the art” (see, e.g., Reply field 11/30/2020 at 8 at § Claim Interpretation, 11 at 2nd full ¶ to 12 at 1st full ¶).  Critically, Applicant (i) failed to provide any references or resources evidencing that such differences are “minor” or “routine”; (ii) failed to 
Conclusion
	All arguments raised by the Applicant have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejection(s) are maintained as revised above, wherein all revisions were necessitated by Applicant amendment. 


Examiner Notes
Due to extent of lack of written description (see rejection under 35 USC 112, above), further examination of the pending claims in view of the prior art under 35 USC § 102 or 35 USC § 103 has been precluded at this time.  However, Examiner notes that the following amendments would place the claims in form for allowance if provided in combination with terminal disclaimers over US 8,642,531 B2, US 9,446,143 B2, and US 10,155,049 B2:
Proposed Amendments
Claim 34.	 A vector-peptide construct comprising: an immunogenic influenza peptide covalently attached to a vector for intracellular delivery of the immunogenic influenza peptide-peptide construct comprises structure CmXn—CyHx-(Sp)-R, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, Sp is aand comprises the amino acid sequence of any one of SEQ ID NOs: 1-65.

Claim 35, replace entire claim with statement “The vector-peptide construct of claim 34, wherein X is fluorine.

	Claim 36, replace “an optional” with “the”.
	Claim 37, amend in the same manner as proposed claim 34 above.
	Claim 38, amend in the same manner as proposed claim 35 above.
Claim 39, replace “an optional” with “the”.  Also replace “antigenic” with “immunogenic”. 
Such amendments in combination with the terminal disclaimers, would reasonably be expected to place the pending claims in form for allowance.  Such amendments could be filed with an RCE or with an AFCP request to permit time for examination of presently withdrawn claims.
	If Applicant has any questions, comments, or concerns regarding the proposed claim amendments, Applicant is invited to directly contact the Examiner.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0013820 A1 (Jan. 19, 2006) is pertinent regarding at least claims 34 and 37 as explained in the previous action (compare instant claims 34 and 37 with US’830 at claims 1-8, 10-12; US’830 at claims 2, 20, 21-22, 27; ¶¶[0005], [0034]).  
Examiner notes that at least US 7687455 B2, US 8110540 B2, US 8110541 B2, US 8129333 B2, US 8759281 B2, US 8642531 B2, US 9446143 B2, and US 10155049 B2 are mFn-CyHx-(Sp)-R, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, Sp is an optional chemical spacer, and R is some antigen.


Conclusion
Accordingly, all claims are rejected.

Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Here, “from” is reasonably understood literally to imply that the sequence must be literally “from” (i.e., present) in an Influenza A protein, and therefore “from an Influenza A protein” has been understood to require R to correspond to a native sequence within an Influenza A protein.